 

Exhibit 10.6

Xerium Technologies, Inc.

Description of Compensation for Non-Management Directors

Non-management directors receive an annual retainer of $95,000, which will be
paid pursuant to the Xerium Technologies, Inc. Directors’ Deferred Stock Unit
Plan. Under the plan, 50% of the retainer will be paid in the form of a grant of
deferred stock units. Non-management directors will be given the opportunity to
elect to receive the remainder of such retainer in deferred stock units or in
cash. Please see the Directors’ Deferred Stock Unit Plan for additional
information.

The co-chairmen of the Audit Committee also receive additional cash compensation
at an annual rate of $10,000 per year, and the chairman of the Compensation
Committee, the chairperson of the Nominating and Governance Committee, and the
Lead Independent Director each receive additional cash compensation at an annual
rate of $5,000 per year. Directors are also reimbursed for out-of-pocket
expenses for attending board and committee meetings.